Citation Nr: 0617940	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for glaucoma, bilateral 
senile cataracts and refractive error.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision that denied service 
connection for glaucoma, bilateral senile cataracts and 
refractive error.


FINDINGS OF FACT

1.  The veteran is service-connected for the following 
conditions: mixed type hearing loss, bilateral, status post 
mastoidectomy, left (rated 50 percent disabling); otitis 
media, bilateral (rated 10 percent disabling); and positional 
vertigo, bilateral (rated 10 percent disabling).

2.  The veteran's current glaucoma, bilateral senile 
cataracts and refractive error, began many years after 
service, were not caused by any incident of service, and were 
not caused or permanently worsened by his service-connected 
disabilities.   


CONCLUSIONS OF LAW

1.  Refractive error of the eye is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Glaucoma and bilateral senile cataracts were not incurred 
or aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran alleges that his vision problems are the result 
of treatment for his service-connected disabilities.  At his 
November 2003 hearing before the RO, he claimed that his 
current vision problems are the result of his 
mastoidectomies.

Initially, the Board notes that refractive error of the eye 
is not a disability for VA compensation purposes and may not 
be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  
Therefore, service connection for this condition is precluded 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The veteran served on active duty in the Army from July 1952 
to June 1954.  His service medical records are silent as to 
any complaints of or treatment for an eye disorder.  The 
report of his separation examination, performed in September 
1954, noted that his eyes were normal.  Visual acuity for 
uncorrected vision was listed as 20/20, bilaterally.

Recent medical treatment reports reveal that the veteran is 
currently diagnosed with the following eye disorders: 
glaucoma, bilateral senile cataracts and refractive error.  
There is no post service medical evidence noting a diagnosis 
for any of these conditions for over twenty-five years after 
the veteran's discharge from service.
 
The veteran is service-connected for the following 
conditions: mixed type hearing loss, bilateral, status post 
mastoidectomy, left (rated 50 percent disabling); otitis 
media, bilateral (rated 10 percent disabling); and positional 
vertigo, bilateral (rated 10 percent disabling).

A review of the veteran's post service medical treatment 
records revealed that he has undergone a simple left 
mastoidectomy in August 1977, and a left radical 
mastoidectomy in May 1979.  These records fail to document 
any injury to or complications related to his eyes. 

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
relate his current eye disorders to his active duty service 
or any of his service-connected disabilities.

In March 2004, a VA eye examination was conducted.  The 
examination report noted that the VA examiner had reviewed 
the veteran's claims folders.  Following an eye evaluation, 
the report concluded with diagnoses of uncontrolled end stage 
glaucoma and bilateral senile cataracts.  The VA examiner 
then opined that these conditions are associated with the 
aging process and are not related to the veteran's service-
connected mastoiditis, status post mastoidectomy procedure.  
The examiner further stated that there is absolutely no 
evidence to connect the mastoid surgery, which is 
anatomically unrelated, to the veteran's ocular conditions.

In view of the foregoing, there is no basis for service 
connection for the claimed disability.  As the preponderance 
of the evidence is this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in April 2002, rating action, 
statement of the case and supplemental statements advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the matter re-
adjudicated in the March 2004 and July 2004 supplemental 
statements of the case.  Also, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with a VA examination in connection with his claim 
herein.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for glaucoma, bilateral senile cataracts 
and refractive error is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


